Case 4:19-mc-02440 Document 1-3 Filed on 08/20/19 in TXSD Page 1 of 6

]

Jeff Williams, Justice of the Peace

CASE NQ. /9 FLOO JOAS IS
The Pave tn. Movi |

 

 

 

 

 

 

§ In ihe Jusgeg Gaugt C .
Plaintiff ‘ RE + FIV ED
8 Harris County, Texas
“ FEDNANIE Pryor “MAR 8 ~ 2019
Defendant ~ § a 5, PidekGn, Jeff Williams
PETITION FOR EVICTION USTICE OF THE PEACE 5/2

}. COMPLAINT. Plaintiff Th AVY in Wonima| files this complaint against the above-named defendant(s) to evict
defendgnt(s) fromthe plaintiff's premi Bye is located in the Ppgein and which is described below.
SVisots NNERADVAGL. FAC ——
ay et Address or Other RA) 4 Y) rT
STD Rann tt OR Aa? Stee e020 $2254,
ty”

ib County State Zip T. es No. Date of Birth Last 4 of SS#

2. SERVICE OF CITATION. Plaintiff requests service of citation on defendant(s) by personal service at the above described premises.

 

Q A.andiord knows no other work or residence addresses for Defendant(s). Except the following...
3. GROUNDS FOR EVICTION.

CiKion Payment yo Defendant(s) have violated the rental agreement between aA defendant(s) by failure to pay their rent of

$.. "(O04 per month, for the period beginning the \= day of / ____. (Month) 20 {F , and have

refused to vacate after notice from plaintiff. . : :

 

{] Lease Contract violation. The Defendant has violated paragraph, of the lease as follows

C Foreclosure. Date of sale: or " Date Deed Recorded: __

Amount of sale: .- : ao} Date of notice to vacate:

4. The defendani(s) rent (check ney is not subsidized by the goverment {]__ is subsidized by the government as follows:

$e . _paid by tha government, and $_. \OAA... _ paid by the defendant(s).

 

5: IUDGMENT REQUESTED. Plaintiff requests judgment for olan 0 and against defendant(s) for possession of the premises and for issuance of. a
writ ia and all court costs. Additionally, plaintiff requests judgment for the plaintiff and against defendani(s) for the following:

Rent. Past due rent in the amount of s \WAG A) ., as calculated at time of filing and accruing from the date of filing and
becoming due thereafter.

a.

 

10-day notice per Sec. 24; 006, Texas Property Code,

7 NOTICE TO VACATE: Date of Notice: Ai 4 | | 4 ; Manner of Delivery: ) Handed to Tenant, ] Mailed, LWPosted inside of main n door,

() Other, explain

rorinmatre OC rnd Pe Pesky. gr

Print name of person signing and title
The above ts the signature of: (check one) 1 plaintiff or wp laintiff's authorized agent or 1 plaintifi’s attomey

A655 Mempnal DO Hib lin TK Awa, Wi S84A\NO =

“Street address City Siate Zip “ “Plone number ~ Fax nimber=

7: J
: b. © Attorney’s Fees, Plaintiff requests judgment for attomey’s fees pursuant to (check one) a written agreement, or 9 plaintiff gave the

 

 

 

 

 

 

 

 

11 Plaintiff consents to copies of the answer, motions or other pleadings being sent to them by email at:

=

Subseribe and Swe day of_____ MAR -8 = 2019 20, .

 
 

 

 

 

 

 

 

 

Case 4:19-mc-02440 Document 1-3 Filed on 08/20/19 in TXSD Page 2 of 6

NOTICE TO VACATE FOR.NON-PAYMENT OF RENT

UTILITIES OR OTHER SUMS

Date: 03/04/2019 C VED
To: STEPHANIE PRYOR

14855 Memorial Drive #908. MAR 8 - 2018

Houston, TX , _

77079 Hon. Jeff Williams

JUSTICE OF THE PEACE 5/2

Apt: 908

Re: Notice to Vacate for Non-Payment of rent, utilities, or other sums TAA Lease contract dated _] Nt ID \O

between the resident(s) named above and The Park on Memorial.

Dear STEPHANIE PRYOR:

Because you have not paid_x__rent___x_ allocated or sub-metered utilities and or electric bill for which you are
responsible or_x__ other sums due under the lease of your dwelling unit, your rights of occupancy are hereby
terminated under the provisions of your lease. You are still liable for rent and other charges you may
owe under the TAA Lease contract. The unpaid sums are described as follows plus a daily late fee.
**We will only accept cashier’s check or money orders. No online payments**

 

Total amount due $1228.33

 

Demand for possession is hereby made. You are hereby given notice to vacate the dwelling on or before midnight, the
_7th____ day of _} , 201 which is at least one day from the delivery of

this notice as noted below. Your failure to move out then will result in appropriate legal action by us

before the Justice of the Peace. Delay or postponement of such action does not waive your rights.

     
 
 

This notice to vacate is unconditional; however, if you wi ible reinstatement of your

right to continue living in the dwelling, please contact

 

03/04/2019

 

Owfer's representative

Date natice was (check at least one)

[_] hand delivered to any one of the residents named sent by certified mail
above.

hand delivered to any person 16 or older residing in sent by registered mail
the dwelling. —
__X___ posted on the inside of the dwelling main entry door sent by regular mail

(not the screen door) that has a keyless bolting device.
 

 

 

A

Case 4:19-mc-02440 Document 1-3 Filed on 08/20/19 in TXSD Page 3 of 6

 

 

‘ So
. . : : a ~ . , X ,
Instructions: The Servicemembers Civil Relief Act applies to a civil proceeding in the Justice Cai e opal )
bind service,

against an individual defendant, the plaintiff must file with the court an affidavit stating whether or not . Ai tlital

showing necessary facts to support the affidavit, or stating that the plaintiff is unable to determine whether or not the defendant is in military
service, if that is the case. The requirement for an affidavit may be satisfied by a written, signed document declare< tr wad {ty of
perjury. If it appears that the defendant is in military service, the court may not enter a judgment until after the c [ppoints an attorney to

represent the defendant. If the court is unable to determine if the defendant is in military service, the court ma uire plaingi; in
an amount approved by the court. . fon. seek Witter

A person who makes or uses an affidavit under this Act knowing it to be false, may be fined or Fe ae ES GE OF Apel pPPEACE 5/ 2
To obtain certificates of service or non-service under the Servicemembers' Civil Relief Act, access the public website:
https://www.dmde.osd.mil/appj/scra/scraHome.do. This website will provide the current active military status of an individual.

 

Military Status Affidavit

 

 

Case No. § Inthe Justice Court of
The A VE iy Wey V | A | § Harris County, Texas
Plaintiff §

§

“Se mmanie PROS § Precinct  _—«, Place

Defendant '

§
BEFORE ME, on this day personally appeared, NW) y) (Vn YD >

 

wee ee ivntth Detar of ect rite rhiatt ian .

lamthe W Plaintiff ©) attorney of record for the Plaintiff inthis proceeding.

Wf FTEOOAYWE Pour , Defendant, is not in military service.

og , Defendant, is in military service.

I know this because

 

 

 

 

 

 
  
 
 
 

O Lam unable to determine whether or not the Defendant is in military service.
Signed on 1 bs Ly 19 TA (bx
a . Signature ;
Printed Name: ru x ~
Address: AAT Dye,

 

Telephone:
Fax: ~—
E-Mail Address: ——

 

THE STATE OF TEXAS §
COUNTY OF HARRIS §

MAR 8- 2019

SWORN TO AND SUBSCRIBED BEFORE ME on

Dual tte pido

Cler! ourt

 

 

NOTARY PUBLIC, State of Texas _
Case 4:19-mc-02440 Document 1-3 Filed on 08/20/19 in TXSD Page 4 of 6
Department of Defense Manpower Data Center . Results 2s of : Mar-08-2019 12:30:40 PM
. SCRA 4.10

A, Status Report

#8’ Pursuant to Servicemembers Civil Relief Act

  

“RECEIVED

SSN: "

Birth Date: Oct-XX-1983 -MAR 8 - 2019

Last Name: PRYOR Hon. Jeff Williams
a

FirstName: | STEPHANIE JUSTICE OF THE PEACE

Middle Name:

 

Status As Of: Mar-08-2019
Certificate ID: FRXM5DM5SBM2077

   

This response reflects

This response reflects whether to report for active duty

   

Upon searching the data banks of the Department of Defense Manpower : on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.
HOWEVER, WITHOUT A SOCIAL SECURITY NUMBER, THE DEPARTMENT OF DEFENSE MANPOWER DATA CENTER CANNOT AUTHORITATIVELY
ASSERT THAT THIS IS THE SAME INDIVIDUAL THAT YOUR QUERY REFERS TO. NAME AND DATE OF BIRTH ALONE DO NOT UNIQUELY
IDENTIFY AN INDIVIDUAL.

 

é

 

Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
7 Seaside, CA 93955 . t
 

 

 

Case 4:19-mc-02440 Document 1-3 Filed on 08/20/19 in TXSD Page 5 of 6

The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.

The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. ? 501 et seq, as amended) (SCRA) (formerly known as
the Soldiers’ and Sailors’ Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty” responses, and has experienced only a small error rate. In the event thetingi eperrc bgve, gt Bry
member, friend, or representative asserts in any manner that the individual was on active duty for the watve dR cbtionekeidon rwikeAn
protections of the SCRA, you are strongly encouraged to obtain further verification of the person’s status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q33) via this URL: https://scra.dmdc.osd.mil/fag.xhtmi#a MARR rav2 A Bience the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SGRA may be invoked
against you. See 50 USC App. ? 521(c). on. Jett Williams

JUSTICE OF THE PEACE 5/2
This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3} Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.

  
 

More information on "Active Duty Status”

Active duty status as reported in this certificate is defined in accordance with 10 USC ? 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC ? 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mohilizatian pasition in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).

Coverage Under the SCRA is Broader in Some Cases

Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who wouid not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC ? 101(d)(1).

Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended te extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty. !

Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected

WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
Case 4:19-mc-02440 Document 1-3 Filed on 08/20/19 in TXSD Page 6 of 6

JUSTICE COURT CIVIL CASE INFORMATION SHEET (4/13)

CAUSE NUMBER (FOR CLERK USE ONLY):

 

STYLED

RECEIVED

 

A civil case information sheet must be completed and submitted when an original petition is filed to initiate a new s
best available at the time of filing. This sheet, required by Rule of Civil Procedure 502, is intended to collec
statistical purposes only. It neither replaces nor supplements the filings or service of pleading or other Sood

sheet does not constitute a discovery request, response, or supplementation, and it is not admissible at trial.

(e.g., John Smith v. All American Insurance Co; In re Mary Ann Jones; In the Matter of the Estate of cB?

he eft Nae Gea
ete RHEREA law or rule. The

 

 

  

Plaintiffts):

 

 

 

HQuclin 11014

Nis

7B. GA-I0 1K Ho
gab Mel OY. NIB sent
City/State/Zip: State Bar No: Yepnanre PrLor

 

 

 

 

| \ | { | [Attach additional page as necessary to list all parties]

 

 

 

 

C) Debt Claim: A debt claim case is a lawsuit brought to
- yetover a debt by ati assignee of a claim; a debt collector
or collection agency, a financial institution, or a person or
entity primarily engaged in the business of lending money
_ at interest. The claim can be for no more than $10,000,
excluding statutory interest and court costs but including
attorney fees, if any.

 
 

 

 

ww eviction An eviction case is a Jawsuit brought to recover
possession of real property, often by a landtord against a teranit. ~
A claim for rent may be joined with an eviction case if the
amount of rent due and unpaid is not more than $10,000,
excluding statutory interest and court costs but including attorney
fees, if any.

 

C Repair and Remedy: A repair and remedy case is a
lawsuit filed by a residential tenant under Chapter 92,
Subchapter B of the Texas Property Code to enforce the
Jandlord’s duty to repair or remedy a condition materially
affecting the physical -health or safety of an ordinary
tenant. The relief sought can be for no more than $10,000,
excluding statutory interest and court costs but including
attorney fees, if any. .

 

C Small Claims: A-small claims case is a lawsuit brought for
the recovery of money damages, civil penalties, personal
property, or other relief allowed by law. The claim can be for no
more than $10,000, excluding statutory interest and court costs
but including attorney fees, if any.

 

 

 
